Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to provisional application No 62/926,890 dated 10/28/2019, claims benefit to provisional application No.  62/820,119 dated 03/18/2019, and claims benefit to provisional application no. 62/818,148 dated 03/14/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 6, 7, 8, 9, 12, 13, 14, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sandino et al (U.S. Patent No. 10,712,416, hereafter referred to as Sandino) in view of Hardy et al (U.S. Patent Pub. No. 2020/0103483, hereafter referred to as Hardy).

Regarding Claim 1, Sandino teaches a method for generating magnetic resonance (MR) images from MR data obtained by a magnetic resonance imaging (MRI) system comprising a plurality of RF coils configured to detect RF signals (col. 1 lines 55-col. 2 line 15, col. 3 line 59-col. 4 line 15, Sandino teaches capturing MR and RF coil data.) , the method comprising: 
obtaining a plurality of input MR datasets obtained by the MRI system to image a subject, each of the plurality of input MR datasets comprising spatial frequency data and obtained using a respective RF coil in the plurality of RF coils (col. 7 line 50-col. 8 line 9, col. 12 lines 3-67, Sandino teaches capturing MRI images of the patient and allowing the deep learning of the k-space data.); 
col. 8 line 65-col. 9 line 10, Sandino teaches images a neural network reconstructing the of changing the images.); 
estimating, using a neural network model, a plurality of RF coil profiles corresponding to the plurality of RF coils (col. 7 line 50-col. 8 line 9, col. 12 lines 3-67, col. 8 line 65-col. 9 line 10, Sandino teaches a neural networking model that uses the RF coil profiles are corresponding to the plurality RF coils.);
outputting the generated MR image (col. 11 line 19-67, Sandino teaches reconstructing the images for the MR images after using the neural networks).  
Sandino does not explicitly disclose generating an MR image of the subject using the plurality of MR images and the plurality of RF coil profiles.
Hardy is in the same field of art of MR imaging of patients. Further, Hardy teaches generating an MR image of the subject using the plurality of MR images and the plurality of RF coil profiles (paragraph 32 – paragraph 37, paragraph 59, Hardy teaches using the RF coils for capturing patient images data and capturing brain images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sandino since Sandino teaches only a signal RF coil information with neural network, and Hardy uses multiple coils that thus one of ordinary skilled in the art would include the coil profiles that is taught by Hardy, to make the invention that capture MR image and uses a neural network to modify under-sampled images and then using neural network for multiple coil image setting; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for reconstruction techniques that may provide improved benefits, such as increased reconstruction 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Sandino in view of Hardy discloses using the MRI system to image the subject to obtain the plurality of input MR datasets (col. 11 lines 19-41, Sandino teaches MR dimages corresponding to different coil sensitivity maps.).  

In regards to Claim 4, Sandino in view of Hardy discloses wherein generating the respective plurality of MR images from the plurality of input MR datasets is performed using a neural network MR image reconstruction technique (col. 12 lines 32-67, Sandino).  

In regards to Claim 5, Sandino in view of Hardy discloses wherein generating the respective plurality of MR images from the plurality of input MR datasets is performed using a compressed sensing MR image reconstruction technique (col. Lines 1-9, Sandino).  

In regards to Claim 6, Sandino in view of Hardy discloses wherein the neural network model comprises one or more convolutional layers (col. 11 lines 42- col. 12 line 5, Sandino).  

In regards to Claim 7, Sandino in view of Hardy discloses generating the MR image of the subject as a weighted combination of the plurality of MR images, each of the plurality of MR col. 8 lines 45-67, Sandino).  

In regards to Claim 8, Sandino in view of Hardy discloses wherein the plurality of MR images comprises a first MR image generated from a first input MR dataset obtained using a first RF coil of the plurality of RF coils, and (col. 8 line 35-67, Sandino) wherein generating the MR image of the subject comprises weighting different pixels of the first MR image using different values of a first RF coil profile among the plurality of RF coil profiles, the first RF coil profile being associated with the first RF coil (col. 10 lines 20-67, Sandino).  

Regarding Claim 9, Sandino teaches a magnetic resonance imaging (MRI) system, comprising: 
a magnetics system having a plurality of magnetics components to produce magnetic fields for performing MRI, the magnetics system comprising a plurality of RF coils configured to detect MR signals (col. 1 lines 55-col. 2 line 15, col. 3 line 59-col. 4 line 15, Sandino teaches capturing MR and RF coil data.); and 
at least one processor (col. 11 lines 20-41, Sandino) configured to perform: 
obtaining a plurality of input MR datasets obtained by the MRI system to image a subject, each of the plurality of input MR datasets comprising spatial frequency data and obtained using a respective RF coil in the plurality of RF coils (col. 7 line 50-col. 8 line 9, col. 12 lines 3-67, Sandino teaches capturing MRI images of the patient and allowing the deep learning of the k-space data.); 
col. 8 line 65-col. 9 line 10, Sandino teaches images a neural network reconstructing the of changing the images.); 
estimating, using a neural network model, a plurality of RF coil profiles corresponding to the plurality of RF coils (col. 7 line 50-col. 8 line 9, col. 12 lines 3-67, col. 8 line 65-col. 9 line 10, Sandino teaches a neural networking model that uses the RF coil profiles are corresponding to the plurality RF coils.);
outputting the generated MR image (col. 11 line 19-67, Sandino teaches reconstructing the images for the MR images after using the neural networks).
Sandino does not explicitly disclose generating an MR image of the subject using the plurality of MR images and the plurality of RF coil profiles.--
Hardy is in the same field of art of MR imaging of patients. Further, Hardy teaches generating an MR image of the subject using the plurality of MR images and the plurality of RF coil profiles (paragraph 32 – paragraph 37, paragraph 59, Hardy teaches using the RF coils for capturing patient images data and capturing brain images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sandino since Sandino teaches only a signal RF coil information with neural network, and Hardy uses multiple coils that thus one of ordinary skilled in the art would include the coil profiles that is taught by Hardy, to make the invention that capture MR image and uses a neural network to modify under-sampled images and then using neural network for multiple coil image setting; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for reconstruction techniques that may provide improved benefits, such as increased reconstruction 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 12, Sandino in view of Hardy discloses wherein the plurality of magnetics components include at least one gradient coil (col. 3 line 55-67, Sandino includes gradient coils).  

Regarding Claim 13, Sandino teaches at least one non-transitory computer readable storage medium storing processor- executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method for generating magnetic resonance (MR) images of a subject from MR data obtained by a magnetic resonance imaging (MRI) system having a plurality of RF coils configured to detect MR signals (col. 1 lines 55-col. 2 line 15, col. 3 line 59-col. 4 line 15, Sandino teaches capturing MR and RF coil data.), the method comprising: 
obtaining a plurality of input MR datasets obtained by the MRI system to image a subject, each of the plurality of input MR datasets comprising spatial frequency data and obtained using a respective RF coil in the plurality of RF coils (col. 7 line 50-col. 8 line 9, col. 12 lines 3-67, Sandino teaches capturing MRI images of the patient and allowing the deep learning of the k-space data.); 
col. 8 line 65-col. 9 line 10, Sandino teaches images a neural network reconstructing the of changing the images.); 
estimating, using a neural network model, a plurality of RF coil profiles corresponding to the plurality of RF coils (col. 7 line 50-col. 8 line 9, col. 12 lines 3-67, col. 8 line 65-col. 9 line 10, Sandino teaches a neural networking model that uses the RF coil profiles are corresponding to the plurality RF coils.);
outputting the generated MR image (col. 11 line 19-67, Sandino teaches reconstructing the images for the MR images after using the neural networks).
Sandino does not explicitly disclose generating an MR image of the subject using the plurality of MR images and the plurality of RF coil profiles.
Hardy is in the same field of art of MR imaging of patients. Further, Hardy teaches generating an MR image of the subject using the plurality of MR images and the plurality of RF coil profiles (paragraph 32 – paragraph 37, paragraph 59, Hardy teaches using the RF coils for capturing patient images data and capturing brain images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sandino since Sandino teaches only a signal RF coil information with neural network, and Hardy uses multiple coils that thus one of ordinary skilled in the art would include the coil profiles that is taught by Hardy, to make the invention that capture MR image and uses a neural network to modify under-sampled images and then using neural network for multiple coil image setting; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for reconstruction techniques that may provide improved benefits, such as increased reconstruction 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

In regards to Claim 14, Sandino in view of Hardy discloses using the MRI system to image the subject to obtain the plurality of input MR datasets (col. 11 lines 19-41, Sandino teaches MR images corresponding to different coil sensitivity maps.).  

In regards to Claim 16, Sandino in view of Hardy discloses wherein generating the respective plurality of MR images from the plurality of input MR datasets is performed using a neural network MR image reconstruction technique (col. 12 lines 32-67, Sandino).  

In regards to Claim 17, Sandino in view of Hardy discloses wherein generating the respective plurality of MR images from the plurality of input MR datasets is performed using a compressed sensing MR image reconstruction technique (col. Lines 1-9, Sandino).

In regards to Claim 18, Sandino in view of Hardy discloses wherein the neural network model comprises one or more convolutional layers (col. 11 lines 42- col. 12 line 5, Sandino).  

In regards to Claim 19, Sandino in view of Hardy discloses generating the MR image of the subject as a weighted combination of the plurality of MR images, each of the plurality of MR col. 8 lines 45-67, Sandino).  

In regards to Claim 20, Sandino in view of Hardy discloses wherein the plurality of MR images comprises a first MR image generated from a first input MR dataset obtained using a first RF coil of the plurality of RF coils (col. 8 line 35-67, Sandino), and wherein generating the MR image of the subject comprises weighting different pixels of the first MR image using different values of a first RF coil profile among the plurality of RF coil profiles, the first RF coil profile being associated with the first RF coil (col. 10 lines 20-67, Sandino).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Lips et al U.S. Patent Publication No. 2021/10106251.
Banerjee et al U.S. Patent Publication No. 2021/0027436.

	
Allowable Subject Matter
Claims 3, 10, 11, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665